Citation Nr: 0830281	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for disability manifested 
by vertigo.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied an application to reopen a 
previously denied claim.  In a decision dated in June 2005, 
the Board reopened the claim of service connection, and 
remanded in order that the veteran be afforded a VA 
examination to establish or rule out a medical nexus between 
the veteran's claimed disability and his military service.  
Following the examination, the RO denied service connection 
on the merits in an supplemental statement of the case (SSOC) 
dated in December 2005.  The Board remanded again in May 2006 
because of deficiencies in the report of the examination 
ordered in the earlier remand.  The case is now returned to 
the Board.  


FINDING OF FACT

The veteran does not have a disability manifested by vertigo 
that is related to his military service.


CONCLUSION OF LAW

The veteran does not have a disability manifested by vertigo 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date in separate correspondence dated in September 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
and four SSOCs reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.  

The record shows that the veteran was wounded while serving 
in combat in the Republic of Vietnam.  The evidence in his 
SMR shows that the veteran was wounded in May 1969 as a 
result of a booby trap that exploded near him.  He suffered 
shrapnel wounds to the left eye, resulting in loss of the 
eye.  He also suffered shrapnel wounds on the left side of 
his face and in the soft tissue of his left foot.  He was 
fitted with a prosthetic eye, and treated for a neuroma on 
the left foot that was determined to be related to the shell 
fragment wound.  All injuries were medically determined to 
have healed well as of September 1969, and he was medically 
retired from active duty the following month.  

There are varying medical opinions of record regarding the 
diagnosis and etiology of the veteran's claimed disability.  
Examiners have regularly referred to the veteran's symptom 
complex as including tinnitus, hearing loss, and dizziness, 
vertigo, or imbalance.  

A March 1999 clinical note from R.M., M.D., noted that the 
veteran reported episodes of sharp ear pain and brief 
vertigo, and that his hearing loss and tinnitus got worse 
with the spells.  There were no other neurologic symptoms.  
The episodes had been occurring for about two months.  Dr. M. 
assessed possible positional nystagmus.  

The report of a May 1999 VA ear diseases examination 
diagnosed bilateral hearing loss and tinnitus, and opined 
that the tinnitus was related to the hearing loss.  The 
examiner described the veteran's dizzy spells as benign 
paroxysmal positional vertigo (BPPV), and also opined that it 
did not seem reasonable or likely for the veteran's BPPV to 
have been caused by the tinnitus.  The rationale for this 
assessment was the considerable time lapse between the 
veteran's war wounds and the onset of his tinnitus, and the 
fact that the various etiologies of BPPV include a viral-type 
of infection and recent head trauma, either of which, 
impliedly, would have to have occurred shortly before the 
1999 onset of the veteran's dizzy spells.  

In a November 1999 letter, B.G., M.D., of the University of 
Iowa Health Care system opined that the veteran may be 
experiencing endolymphatic hydrops (excessive accumulation of 
fluid in the inner ear).  Dr. G. prescribed one Dyazide per 
day and asked him to observe an 1800 mg sodium (low salt) 
diet.  

In a June 2002 letter, J.A., M.D., the veteran's private 
physician, noted that the veteran's medical history included 
shrapnel injuries in Vietnam that included the loss of the 
left eye, left ear trauma including hearing loss, and a skull 
fracture.  The Board notes that the veteran's SMRs contain no 
evidence of left ear trauma (other than acoustic trauma) or 
of a skull fracture in service.  Dr. A. nevertheless opined 
that it is reasonable to "presume" that the veteran's 
recurrent dizziness (which Dr. A. described as Meniere's 
disease) is related to his traumatic injury in Vietnam.  

In a November 2002 report of a VA ear disease examination, 
M.B., M.D., noted that the veteran reported symptoms of 
imbalance and dizziness associated with increased tinnitus in 
his left ear that occurred from one to several times per day.  
Dr. B. opined that it is unlikely that these symptoms 
represent Meniere's disease because of the atypical symptoms 
that come more than once per day and lasting only five to 30 
minutes at a time.  He also opined that, even if it is 
Meniere's disease, it is "certainly not service-related," 
as Meniere's disease is a disease of salt imbalance in the 
inner ear and would have nothing to do with trauma or any 
other events he may have had in military service, especially 
since more than 30 years had passed between military service 
and onset.  

In a March 2003 letter, the veteran's private Dr. A. noted 
that the veteran was a patient under his care who sustained 
"a significant head trauma" due to a mine explosion.  He 
noted that the medical literature is clear that the etiology 
of Meniere's disease is unclear, and that a patho-
physiological mechanism has not been well established.  Dr. 
A. nevertheless concluded that it "is certainly possible" 
(emphasis added) that the veteran's head injury is related to 
his symptomatic vertigo.  

In another VA ear examination by VA's Dr. B., given in July 
2003, Dr. B. took issue with Dr. A.'s conclusion noted above 
because the veteran's hearing loss is symmetric and because 
his dizziness does not fit true Meniere's-type symptoms.  
This is so, Dr. B. explained, because the veteran reported 
that his dizzy spells usually lasted only several minutes, 
and that that does not meet the Meniere's disease criteria of 
lasting greater than 30 minutes and less than a day.  The 
veteran has also reported that it happens more than once a 
day, which is also not within the realm of a Meniere's 
disease diagnosis.  Dr. B. therefore opined that he did not 
believe that any of the veteran's imbalance symptoms, which 
are not described as true vertigo and certainly not fitting 
into a Meniere's-type diagnosis, are related to the veteran's 
military service.  

The veteran's private physician, Dr. A., referred the veteran 
to the Mercy ENT clinic of Des Moines, Iowa, for a 
consultation.  In an August 2005 letter from Mercy's C.M., 
M.D., it was noted that the veteran complained that he had 
relatively little difficulty with what he described as 
Meniere's disease, noting that he only experienced occasional 
(1-2 times per year) severe episodes.  On examination, the 
veteran had some lightheadedness on rising, but had no 
nystagmus or subjective vertigo.  Dr. M. noted that the 
veteran's history of Meniere's disease fits the symptom 
constellation of hearing loss, aural fullness, and tinnitus 
being relieved by vertigo, but noted that the time is 
abnormal in that it lasts for only 30 to 40 minutes.  Dr. M. 
noted that he discussed with the veteran that it was unlikely 
that Meniere's disease would develop 20 years after head 
trauma if a head trauma was the cause.  

A brief treatment note by the veteran's Dr. A., dated in 
August 2005, noted that the veteran's diagnosed Meniere's 
disease may not be a classic Meniere's syndrome.  

A January 2006 Disability Determination from the SSA 
determined that the veteran has Meniere's disease, and that 
the veteran's disability onset was January 19, 2006.  It did 
not make a determination as to the etiology of the veteran's 
Meniere's disease.  The March 2006 SSA examination on which 
the disability determination was made did not specifically 
diagnose Meniere's disease, but noted a history of Meniere's 
disease, without dizziness at the time of the examination, 
but with demonstration of a mild balance problem with a 
positive Romberg's test.  The report of a functional capacity 
assessment conducted in connection with the SSA determination 
noted that the veteran reported minimal episodes of Meniere's 
disease on his application for disability.  It was also noted 
that, despite alleging significant escalation of symptoms, 
the veteran had not returned to his treatment center or his 
ENT specialist for care.  The examiner concluded that this 
served to significantly erode the credibility of the 
veteran's allegations.  

In an otolaryngology note dated in December 2006 by VA's Dr. 
B., he opined that the veteran's hearing loss was mostly due 
to his noise exposure in service, and that his reported 
tinnitus is secondary to his hearing loss.  

The veteran underwent another VA ear disease examination in 
October 2007, again given by Dr. B.  Dr. B. summarized the 
pertinent previous evidence.  He noted that the veteran 
reported that he was still having some balance problems 
described as occurring several times a day, sometimes lasting 
only five minutes, and described as more of a floating, 
unsteady, and imbalanced feeling rather than a true spinning 
vertigo.  Dr. B. opined that the veteran's "symptoms are not 
compatible with [Meniere's disease] in any way, shape, or 
form."  Examination revealed essentially no changes from 
previous examinations.  Dr. B. noted that an audiological 
evaluation given the previous month revealed fairly symmetric 
high frequency hearing loss in both ears, and good speech 
discrimination in both ears.  Dr. B. reiterated his 
assessment that the veteran's hearing loss and tinnitus are 
service-related, but that his balance symptom "in no way can 
be attributed to" his military service.  

In an addendum dated in November 2007, Dr. B. expanded on his 
earlier report.  He reiterated that the veteran does not have 
symptoms compatible with Meniere's disease.  He noted that 
the veteran does have an imbalance problem, but that that 
does not necessarily mean vertigo.  He further explained that 
there are different kinds of balance problems, which are not 
inner ear related, due to problems such as low blood sugars, 
low blood pressure, poor circulation, poor heart output, poor 
vision, and neuropathy of the feet.  Dr. B. also reiterated 
that the veteran does not have Meniere's disease, and that, 
therefore, his only diagnosed disability related to the inner 
ear is his hearing loss, which in turn has caused tinnitus.  
Dr. B. summarized that there was no specific disability 
diagnosed with regards to the veteran's inner ear and vertigo 
complaints, and that the disease process that is causing his 
dizziness, which may or may not be true vertigo, is not the 
same process that caused service-connected tinnitus and 
hearing loss.  

As to the question posed by the Board in its remand order 
regarding the medical probability that the veteran's hearing 
loss or tinnitus has caused or made worse any vertigo or 
dizziness, Dr. B. unequivocally stated that they are not 
related.  This is so, he explained, because, with the disease 
process that the veteran has, and with his symmetric hearing, 
it is unlikely if not impossible that the hearing loss or 
tinnitus has made worse or caused any of his imbalance 
complaints.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including organic diseases of the nervous system, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2007).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Further, disability that is proximately due to 
or the result of a service-connected disease or injury is 
considered service connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Here, there is no evidence that the veteran had any symptoms 
of vertigo either in service or within any presumptive period 
after service.  Moreover, there is no evidence of any 
chronicity of the claimed symptoms until the late 1990s, 
approximately 30 years after leaving military service.  
Service connection on a direct or presumptive basis therefore 
is not warranted.  

In the present case, there is medical evidence of a current 
disability identified by varying diagnoses, and there is 
evidence of acoustic trauma in service, as well as the shell 
fragment wounds to the face, including the left eye.  
However, there is no evidence of the skull fracture that the 
veteran's private physician, Dr. A., has alluded to and 
relies upon for his conclusion that the veteran's dizziness, 
for which even Dr. A. has not established a firm diagnosis, 
is related to service.  Thus, with evidence of a current 
disability, however identified, and the veteran's in-service 
wounds, what remains to be determined in order to establish 
service connection is whether or not there is medical 
evidence of a nexus between the veteran's current disability 
and his military service.  For the following reasons, the 
Board finds that service connection is not warranted because 
the preponderance of the evidence is against the claim.  

The Board acknowledges that the veteran's Dr. A. supports an 
etiological association between the current disability and 
the veteran's military service, however, it is clear from Dr. 
A.'s writings that he misunderstands the nature of the 
veteran's wounds in Vietnam.  As noted, Dr. A. stated in his 
June 2002 letter that it is reasonable to presume that the 
veteran's Meniere's disease and "the traumatic injury" are 
related.  To be sure, the veteran's wounds were serious, but 
there is no evidence that they included massive trauma such 
as the fractured skull Dr. A. believes occurred.  It is 
therefore evident that Dr. A. has never had access to the 
veteran's complete medical record, including his SMRs, which 
do not show a fractured skull.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993) (doctor's opinions based on history 
furnished by appellant and unsupported by clinical evidence 
were merely conclusions unsupported by any objective medical 
evidence).  Regardless, the Board notes that even Dr. A. has 
been equivocal in his conclusion that there is a connection 
between head trauma and the current claimed disability.  In 
his March 2003 letter, Dr. A. opined only that it is possible 
that the veteran's head injury is related to his symptomatic 
vertigo.  Cf. Bloom v. West, 12 Vet. App. 185, 187 (1999) (by 
using the term "could," without supporting clinical data or 
other rationale, doctor's opinion simply was too speculative 
to provide the degree of certainty required for medical 
opinion).  

Further eroding the weight of Dr. A.'s opinion linking the 
veteran's dizziness symptoms with trauma in service is the 
opinion contained in the consultation report from the Mercy 
ENT clinic that it is unlikely that Meniere's disease would 
develop 20 years after head trauma, if head trauma was the 
cause.  The Board therefore finds that Dr. A's opinions are 
of less evidentiary weight than the other probative medical 
nexus evidence that is of record.  

The Board finds more probative the ample medical evidence 
that the veteran's current disequilibrium symptomatology, 
however identified, is not related to the veteran's military 
service.  As noted, the report of a May 1999 VA ear diseases 
examination that described the veteran's dizzy spells as 
benign paroxysmal positional vertigo also opined that it did 
not seem reasonable or likely that this was caused by the 
tinnitus.  The rationale for this assessment was the 
considerable time lapse between the veteran's war wounds and 
the onset of his tinnitus, and the fact that the various 
etiologies of this type of vertigo include a viral-type of 
infection and recent head trauma, either of which, impliedly, 
would have to have occurred shortly before the 1999 onset of 
the veteran's dizzy spells and decades after the end of the 
veteran's military service.  

Also as noted, in his November 2002 report, Dr. B. opined 
that it is unlikely that what the veteran described is 
Meniere's disease because of the atypical symptoms, and also 
opined that, even if it is Meniere's disease, it is 
"certainly not service-related," as Meniere's disease is a 
disease of salt imbalance in the inner ear and would have 
nothing to do with trauma or any other events he may have had 
in military service, especially since more than 30 years had 
passed between military service and onset.  It should also be 
recalled that, in his November 1999 letter, the veteran's 
private Dr. G. prescribed an 1800 mg sodium (low salt) diet.  

Finally, in several subsequent reports, Dr. B., who has seen 
and examined the veteran on several occasions over a number 
of years, has unequivocally opined that the veteran does not 
have Meniere's disease, and that his current disequilibrium 
symptoms, however they are labeled, are "completely separate 
issues and unrelated" to his service-connected hearing loss, 
tinnitus, or to their disease processes.  Service connection 
on a secondary basis is therefore also not warranted.  

The Board acknowledges the veteran's contention that he has 
Meniere's disease that is related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the diagnosis or etiology of this disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  Consequently, the veteran's own assertions as to the 
etiology of his current imbalance disorder have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
medical evidence is against this service connection claim.  
Any current vertigo is not traceable to disease or injury 
incurred in or aggravated during active military service, and 
is not secondary to the veteran's service-connected 
disabilities.  


ORDER

Entitlement to service connection for disability manifested 
by vertigo is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


